     Case 2:16-cv-00099-RWS Document 27 Filed 10/17/18 Page 1 of 2




        IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF GEORGIA FILED IN CLERK'S OFFICE
                                               U.SC
                                                  ,D,, - Gainesville
                GAINESVILLE DIVISION
                                                OCT 1 7 2018
GLENN HEAGERTY,                             JAMES N. HATTEN, Clerk
                                                                    By:           Deputy Clerk
             Plaintiff,
                                           Case No.: 2:16-cv-00099-WCO
             V.
                                           ORDER GRANTING JOINT
                                           MOTION FOR RELIEF FROM
LUEDER LARKIN & HUNTER                     JUDGMENT PURSUANT TO
LLC, et al,                                FED. R. CIV. P. 60(b)(5)

             Defendant.


     ORDER JOINT MOTION FOR RELIEF FROM JUDGMENT
            PURSUANT TO FED. R. CIV. P. 60(b)(5)

       The parties entered a Joint Motion pursuant to Fed. R. Civ. P. 60(b)(5)

asking this Court to vacate its March 21, 2017 order awarding sanctions to

Defendant against Plaintiff [Docket # 21] and to set aside the March 21,

2017 judgment against Plaintiff [Docket # 22]. The parties base their joint

motion on the full satisfaction and settlement of the order and judgment by

Plaintiff.

       Seeing as the judgment against Plaintiff for sanctions has been

satisfied and that this motion has been brought jointly by the parties within a

reasonable time, this Court will grant the desired relief.




                                       1
    Case 2:16-cv-00099-RWS Document 27 Filed 10/17/18 Page 2 of 2



        IT IS HEREBY ORDERED that the parties' joint motion to vacate

and set aside the March 21, 2017 Order and Judgment [Docket # 26] is

GRANTED.

        IT IS FURTHER ORDERED that the Court's March 21, 2017 order

awarding sanctions against Plaintiff and to Defendant [Docket # 21] is

VACATED.

        IT IS FURTHER ORDERED that this the judgment entered in favor

of Defendant in this matter based on the vacated order [Docket #22] is SET

ASIDE and VACATED.

        IT IS SO ORDERED.

Date:        /7

 on. Ric rd W. S ory,
United States District Jude,
Northern District of Georgia

Order Prepared By:
/s/ John William Nelson
John William Nelson
State Bar No. 920108
The Nelson Law Chambers LLC
2180 Satellite Blvd, Suite 400
Duluth, Georgia 30097
Ph. 404,348.4462
Fax. 404.549.6765
john@nelsonchambers.com
Counsel for Plaintiff



                                    2
